The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/26/2022.
4.	Claims 1-20 are currently pending.
5.	Claims 16-20 have been withdrawn.
6.	Claims 1-5, 10-12, and 16 have been amended.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4:
	Claim 4 sets forth “wherein the single gas inlet extends at a constant diameter from a countersink formed on an upper surface of the top plate to a lower surface of the top plate”. Nothing in the Specification sets forth that said diameter is constant. To the extent that applicant may attempt to rely on the drawings, it is noted that the drawings are not to scale. If the gas inlet extends at a slight angle or has a roughness, the diameter would not be constant.
Regarding claim 5:
	Claim 5 is rejected at least based on its dependency from claim 4.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4:
	Claim 4 sets forth “wherein the single gas inlet extends at a constant diameter from a countersink formed on an upper surface of the top plate to a lower surface of the top plate”. It is unclear how the diameter could possibly be constant because there is no such thing as a perfectly smooth surface. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the single gas inlet extends at a substantially constant diameter from a countersink formed on an upper surface of the top plate to a lower surface of the top plate”.
Regarding claim 5:
	Claim 5 is rejected at least based on its dependency from claim 4.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto et al (US 2004/0060661).
Regarding claim 1:
	Nishimoto teaches a process kit (upper electrode, 22) for use in a process chamber (10) [fig 1-3 & 0037], comprising: a tubular body (deposition shield, 26) having a central opening (defined within 72) configured to surround a substrate support (30), wherein sidewalls of the tubular body (cylindrical wall, 70) do not include any through holes (see fig 1-3) [fig 1-3 & 0037, 0044]; and a top plate (electrode plate, 24) coupled to an upper end of the tubular body (26) and substantially covering the central opening (defined within 72), wherein the top plate (24) has a single gas inlet (central one of 100) such that a volume above the top plate is fluidly coupled to a volume below the top plate via only the single gas inlet (number of orifices 100 may be one) and the top plate (24) has a diameter that is greater than an outer diameter of the tubular body (see fig 3), and wherein the tubular body (26) extends straight down (see fig 3) from the top plate (24) [fig 1-3 & 0037, 0047].
	Although taught by the cited prior art and addressed above, the limitations “a volume above the top plate is fluidly coupled to a volume below the top plate via only the single gas inlet” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  It is noted that the prior art is capable of meeting the limitations of the claim because external structures may be placed around/within the process kit as desired.
Regarding claim 6:
	Nishimoto teaches an outer diameter of a lower portion of the top plate is substantially the same as the outer diameter of the tubular body (see fig 3) [fig 1-3 & 0037].
Regarding claim 7:
	Nishimoto teaches the process kit (22) is made of aluminum (aluminum) [0060].

Claim Rejections - 35 USC § 103
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060661) as applied to claims 1 and 6-7 above, and further in view of Ishizaka et al (US 2006/0213438).
The limitations of claims 1, 6-7, 10-12, and 15 have been set forth above.
Regarding claims 2-3:
	Nishimoto teaches the upper surface of the top plate (24) includes a first annular recess (recess housing 86a), and a third annular recess (recess housing 86b) [fig 1-3 & 0049-0051]; and wherein the top plate (24) includes a plurality of mounting holes (112) radially outward of (see fig 2) the first annular recess (recess housing 86a) [fig 1-3 & 0049-0051].
Although Nishimoto does not specifically disclose “the plurality of mounting holes radially outward of … the third annular recess”, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the plurality of mounting holes as claimed, since it has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].
	Furthermore, Nishimoto does not specifically teach a second annular recess, wherein the second annular recess is disposed between and concentric with the first annular recess and the third annular recess.
	Ishizaka teaches a second annular recess (groove, 620), wherein the second annular recess (620) is disposed between and concentric (concentric) with the first annular recess (610) and the third annular recess (670) [fig 5, 6C & 0075, 0081].
	Nishimoto and Ishizaka are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to further include a second annular recess concentric with the first annular recess and the third annular recess, as in Ishizaka, to further reduce the contaminants entering the processing chamber [Ishizaka – 0081].
16.	Claims 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060661) as applied to claims 1 and 6-7 above, and further in view of Chia et al (US 2016/0189936).
The limitations of claims 1 and 6-7 have been set forth above.
Regarding claims 4-5:
	Nishimoto teaches the single gas inlet (central one of 100) extends from a countersink (plenum cavity, 84) formed on an upper surface of the top plate to a lower surface of the top plate (see fig 3) [fig 1-3 & 0037, 0047-0048]; and wherein the countersink (84) defines a lower surface (plenum surface, 82b) [fig 1-3 & 0037, 0047-0048].
Nishimoto does not specifically teach the gas inlet extends at a substantially constant diameter from a countersink formed on an upper surface of the top plate to a lower surface of the plate; and wherein a lower surface of the countersink includes a plurality of openings having a diameter smaller than a diameter of the single gas inlet, wherein the plurality of openings are configured to couple the top plate to a diffuser.
Chia teaches a gas inlet (226) extends at a substantially constant diameter (second diameter D2) from a countersink (224) formed on an upper surface of the top plate to a lower surface of the plate see fig 2A) [fig 2A & 0030]; and wherein a lower surface of a countersink (224) includes a plurality of openings (holes, 228) having a diameter smaller than a diameter of the single gas inlet (see fig 2A), wherein the plurality of openings (228) are configured to couple the top plate (220) to a diffuser  (diffuser, 202) [fig 2A & 0029].
Nishimoto and Chia are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the process kit of Nishimoto to include a gas inlet extending at a substantially constant diameter from a countersink with a plurality of openings, as in Chia, to allow for the mounting of a diffuser to achieve the desired gas flow profile [Chia – 0029].
Although taught by the cited prior art and addressed above, the limitations “configured to couple the top plate to a diffuser” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 8-9:
	Nishimoto does not specifically teach an annular ring configured to surround the substrate support; and an annular lip extending from an upper surface of the annular ring, wherein the annular ring includes a plurality of ring slots extending through the annular ring and disposed at regular intervals along the annular ring, and wherein the annular lip includes a plurality of lip slots extending through the annular lip disposed at regular intervals along the annular lip; and wherein the outer diameter of the tubular body is less than an inner diameter of the annular lip.
	Chia teaches an annular ring (horizontal portion, 118) configured to surround the substrate support (124) [fig 1 & 0007]; and an annular lip (vertical portion, 120) extending from an upper surface of the annular ring (118), wherein the annular ring (118) includes a plurality of ring slots (include apertures) extending through the annular ring (118) and disposed at regular intervals along the annular ring (118), and wherein the annular lip (120) includes a plurality of lip slots (include apertures) extending through the annular lip (120) disposed at regular intervals along the annular lip (120) [fig 1 & 0007]; and wherein the outer diameter of the tubular body (114) is less than (see fig 1) an inner diameter of the annular lip (120) [fig 1 & 0007, 0011].
Nishimoto and Chia are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the process kit of Nishimoto to further include an annular ring and annular lip, as in Chia, to direct the etched materials toward slots that enable the etched materials to exit from the process chamber [Chia – abstract].
17.	Claims 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060661) in view of Ishizaka et al (US 2006/0213438).
Regarding claim 10:
	Nishimoto teaches a process kit (upper electrode, 22) for use in a process chamber (10) [fig 1-3 & 0037], comprising: a tubular body (deposition shield, 26) configured to surround a substrate support (30) [fig 1-3 & 0037, 0044]; and a top plate (electrode plate, 24) coupled to an upper end of the tubular body (26), wherein the top plate (24) includes a countersink (plenum cavity, 84) and a central opening (central one of 100) disposed in the countersink (84) and extending through the top plate 24), wherein the top plate includes an upper portion and a lower portion, and wherein the upper portion extends radially outward of the lower portion and an outer surface of the lower portion is coplanar with an outer surface of the tubular body (see fig 3) [fig 1-3 & 0037, 0047], wherein an upper surface of the top plate (24) includes a first annular recess (recess housing 86a) [fig 1-3 & 0049-0051].
Nishimoto does not specifically teach a second annular recess concentric with the first annular recess, and wherein a width of the second annular recess is greater than a width of the first annular recess.
Ishizaka teaches a second annular recess (groove, 620) concentric with a first annular recess (610), and wherein a width of the second annular recess is greater than a width of the first annular recess (see fig 6C) [fig 5, 6C & 0075, 0081].
	Nishimoto and Ishizaka are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to further include a second annular recess concentric with the first annular recess, as in Ishizaka, to further reduce the contaminants entering the processing chamber [Ishizaka – 0081].
Regarding claim 11:
Modified Nishimoto discloses the claimed invention except for “the second annular recess has a depth greater than the first annular recess”.  It would have been obvious to size the respective recesses as desired, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 12:
Modified Nishimoto teaches the upper surface of the top plate (24) includes a third annular recess (recess housing 86a) that is concentric with and disposed radially inward of the first annular recess (recess housing 86b) [Nishimoto - fig 1-3 & 0049-0051] and the second annular recess (670) [Ishizaka - fig 5, 6C & 0075, 0081].
Regarding claim 14:
Modified Nishimoto discloses the claimed invention except for “an inner diameter of the tubular body is about 15.0 inches to about 19.0 inches”.  It would have been obvious to size the inner diameter of the tubular body as desired, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 15:
	Nishimoto teaches the tubular body (deposition shield, 26) does not include any through holes (see fig 1-3) [fig 1-3 & 0037, 0044].
18.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060661) in view of Ishizaka et al (US 2006/0213438) as applied to claims 10-12 and 14-15 above, and further in view of Hertel et al (US 2008/0169183) and Allen et al (US 2010/0252417).
The limitations of claims 10-12 and 14-15 have been set forth above.
Regarding claim 13:
Modified Nishimoto does not teach the top plate includes a plurality of alignment slots extending radially inward from an outer sidewall of the top plate.
	Hertel teaches a top plate (302) includes a plurality of alignment features (can include features that match features in the plasma chamber 102 so as to self-align) [fig 3 & 0046] but does not specifically disclose such being a plurality of alignment slots.
	Allen teaches a plurality of alignment slots (series of slots in the shield 160) [0046].
	Modified Nishimoto and Hertel/Allen are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify an outer sidewall of the top plate of modified Nishimoto to include a plurality of alignment slots extending radially inward therefrom to facilitate alignment of the process kit [Hertel - 0046 and Allen – 0046].

Response to Arguments
19.	Applicant's arguments, see Remarks, filed 01/26/2022, with respect to the rejection of claim(s) 1-7, 10-12, and 15 under 35 USC 102(a)(1) and claim(s) 8-9 and 13-14 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that Nishimoto teaches a plurality of gas injection orifices 100. Therefore, Nishimoto does not teach a single gas inlet such that a volume above the top plate is fluidly coupled to a volume below the top plate via only the single gas inlet.
In response, examiner disagrees. First, Nishimoto discloses the number of gas injection openings may be one [0047]. Second, it is noted that the claim is directed to the subcombination (process kit) and NOT the combination. How and where the process kit is intended to be used and placed with respect to an external structure is an intended use of the process kit. Even if an embodiment with a plurality of holes is cited, one may plug the holes in any manner desired such that only one of the openings 100 couple the volume above and below the top plate (see previous rejection of claim 5). If applicant wishes to relate the process kit to volumes of the process chamber, the claim should be directed to the combination (process chamber) in order to make the limitations directed to such structurally limiting.
The remainder of applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718